Case 0:19-cv-61430-AHS Document 100 Entered on FLSD Docket 03/12/2020 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-cv-61430-SINGHAL/Valle

  ELIZABETH E. BELIN, et al.,

            Plaintiffs,
  v.

  HEALTH INSURANCE INNOVATIONS, INC.,
  et al.,

        Defendants.
  ________________________________________/

               NON-PARTY DONISI JAX, INC. d/b/a NATIONWIDE HEALTH’S
               MOTION TO ADJOURN AND RESET HEARING CONCERNING
            PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

            Non-party Donisi Jax, Inc. d/b/a Nationwide Health (“Donisi”), hereby moves the Court

  for an order adjourning and resetting the hearing scheduled for March 13, 2020 at 2:00 PM on

  Plaintiffs’ Motion to Compel the Production of Documents dated February 25, 2020 (D.E. 73, 78),

  or, in the alternative, to allow the undersigned counsel to attend the hearing remotely by phone1,

  for the reasons set forth below:

            1.      On February 25, 2020, Plaintiffs filed their Motion to Compel the Production of

  Documents against Donisi (the “Motion to Compel”). (D.E. 73.)

            2.      In an order dated February 26, 2020, the Court, inter alia, scheduled a hearing for

  March 13, 2020 at 2:00 PM in Fort Lauderdale Division before Magistrate Judge Alicia O. Valle,

  on the Motion to Compel. (D.E. 78.) Several other discovery motions in this matter are also

  scheduled to be addressed at the March 13, 2020 hearing date. (See, e.g., D.E. 65.)]


  1
      Plaintiffs’ counsel does not object to the undersigned’s appearance by telephone.
Case 0:19-cv-61430-AHS Document 100 Entered on FLSD Docket 03/12/2020 Page 2 of 4



         3.      On March 3, 2020, Donisi filed its Response to the Motion to Compel. (D.E. 87.)

  Thereafter, Plaintiffs and Donisi filed a Joint Status Report on the Motion to Compel (D.E. 95),

  which noted that although they had reached several agreements regarding the discovery requests,

  several issues remained in dispute.

         4.      On March 9, 2020, the Governor of the State of Florida, Ron DeSantis, issued

  Executive Order 20-52 declaring a State of Emergency due to the COVID-19 virus outbreak.

  According to the Florida Department of Health, a number of Florida residents have tested positive

  for COVID-19 in recent days, and a few Florida residents have reportedly died.

         5.      The Centers for Disease Control and Prevention has advised people to take

  precautions in light of the COVID-19 virus outbreak, and has noted that the best way to prevent

  illness is to simply avoid being exposed to the virus. Identical advice has been issued from the

  Florida Department of Health.

         6.      The U.S. District Court for the Southern District of Florida has also taken certain

  precautions due to the COVID-19 virus outbreak, including by preventing access to the courthouse

  by persons who have traveled to certain countries within the last 14 days; have had close contact

  with someone who has traveled to those countries within the last 14 days; have been asked to self-

  quarantine; and/or have been diagnosed with, or have had contact with, anyone who has been

  diagnosed with COVID-19.

         7.      In light of the above, Donisi respectfully requests that the Court enter an order

  adjourning and resetting the hearing on Plaintiffs’ Motion to Compel as to Donisi scheduled for

  tomorrow, March 13, 2020 at 2:00 PM.

         8.      Donisi is not a party to this action. And, as is evident from the Joint Status Report,

  only a few of the discovery requests remain in dispute between Plaintiffs and Non-Party Donisi.
Case 0:19-cv-61430-AHS Document 100 Entered on FLSD Docket 03/12/2020 Page 3 of 4



  In light of the above, and given that none of the outstanding discovery requests that remain in

  dispute is time sensitive and needs to be resolved tomorrow, in an abundance of caution the Court

  should adjourn or reset the hearing.

         9.      As an alternative but not preferred form of relied, undersigned requests that the

  Court allow counsel for Donisi to attend remotely by phone, thereby mitigating any risk of

  exposure to COVID-19 that may result from attending the hearing. As this is the first, and possibly

  only hearing in which undersigned counsel will have to participate, undersigned’s preference is

  that the Court reschedule the hearing so that the parties may safely appear in person.

         10.     After conferring with counsel for Plaintiffs, we understand that Plaintiffs do not

  consent to this motion to the extent that it seeks an adjournment and resetting of the hearing,

  but Plaintiffs have no objection to the undersigned counsel attending the hearing remotely

  by phone.

         11.     Donisi believes that there will be no prejudice to anyone incurred in granting this

  motion.

         12.     This motion is made for good cause shown and not for reason of delay.

         WHEREFORE Non-Party DONISI JAX, INC. d/b/a NATIONWIDE HEALTH,

  respectfully requests that this Honorable Court enter an order adjourning and resetting the hearing

  scheduled for March 13, 2020 at 2:00 PM on Plaintiffs’ Motion to Compel the Production of

  Documents dated February 25, 2020, or, in the alternative, to allow the undersigned counsel to

  attend the hearing remotely by phone, and such other and further relief as this Court may deem

  just and proper.
Case 0:19-cv-61430-AHS Document 100 Entered on FLSD Docket 03/12/2020 Page 4 of 4



   Dated: March 12, 2020                               Respectfully submitted

                                                       /s/ Michael J. Napoleone
                                                       Michael J. Napoleone
                                                       DAY PITNEY LLP
                                                       One Clearlake Centre, Suite 1504
                                                       250 Australian Avenue South
                                                       West Palm Beach, FL 33401
                                                       (561) 803-3500
                                                       (561) 790-8788 (fax)
                                                       mnapoleone@daypitney.com



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 12th day of March, 2020, the foregoing was filed

  electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

  will be sent by e-mail to all parties by operation of the Court’s electronic filing system. Parties

  may access this filing through the Court’s CM/ECF system.

                                                        /s/ Michael J. Napoleone
                                                        Michael J. Napoleone
